Exhibit 10(c)

﻿

UNION PACIFIC CORPORATION

GRANT NOTICE FOR 2013 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION

﻿

FOR GOOD AND VALUABLE CONSIDERATION, Union Pacific Corporation (the “Company”),
hereby grants to Participant named below the nonqualified stock option (the
“Option”) to purchase any part or all of the number of shares of its common
stock, par value $2.50 (the “Common Stock”), that are covered by this Option, as
specified below, at the Exercise Price per share specified below and upon the
terms and subject to the conditions set forth in this Grant Notice, the Union
Pacific Corporation 2013 Stock Incentive Plan (the “Plan”) the Standard Terms
and Conditions (the “Standard Terms and Conditions”) adopted under such Plan and
provided to the Participant, and, if applicable, the Union Pacific Corporation
Key Employee Continuity Plan (the “Key Employee Continuity Plan”) and each as
amended from time to time.  In addition, if the Participant becomes eligible for
and entitled to severance benefits under a broad-based severance pay policy of
the Company that include waiver of the vesting period and/or extension of the
exercise period with respect to the Option (the “Severance Policy”), the Option
also shall be subject to the terms of such Severance Policy. 

This Option is granted pursuant to the Plan and is subject to and qualified in
its entirety by the Standard Terms and Conditions.

﻿

 

Name of Participant:

FIRST_NAME  LAST_NAME

ID: EMPLOYEE_ID

Grant Date:

2/7/2019

Grant Number:

OPTION_NUMBER

Number of Shares of Common Stock covered by Option:

X,XXX

Exercise Price Per Share:

$XXX.XX

Expiration Date:

2/7/2029

Vesting Schedule:

Shares         Vest Date

X,XXX          2/7/2020

X,XXX          2/7/2021

X,XXX          2/7/2022

﻿

This Option is not intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended.

By electronically accepting this Option,  the Participant acknowledges that he
or she has received and read, and agrees that this Option shall be subject to,
the terms of this Grant Notice, the Plan, the Standard Terms and Conditions and,
if applicable, the Key Employee Continuity Plan and/or the Severance Plan
(including, but not limited to, the Key Employee Continuity Plan’s or Severance
Policy’s requirement, if any, that the Participant execute a general release of
employment-related claims).  The Participant also hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Participant pursuant to applicable securities laws)
regarding the Company and the Subsidiaries, the Plan, and the Option via Company
website or other electronic delivery.

﻿

THE PARTICIPANT HAS ONE HUNDRED AND EIGHTY (180) DAYS FROM THE GRANT DATE SET
FORTH IN THIS GRANT NOTICE TO ELECTRONICALLY ACCEPT THIS AWARD AND THE STANDARD



2

 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS.  IF THE PARTICIPANT DOES NOT ACCEPT THIS AWARD AND THE
STANDARD TERMS AND CONDITIONS IN THE APPLICABLE 180 DAY PERIOD, THE PARTICIPANT
WILL FORFEIT THE NONQUALIFIED STOCK OPTION THAT IS THE SUBJECT OF THIS AWARD.

﻿

UNION PACIFIC CORPORATION

STANDARD TERMS AND CONDITIONS FOR
NONQUALIFIED STOCK OPTION

﻿

These Standard Terms and Conditions apply to the Option granted pursuant to the
Union Pacific  Corporation 2013 Stock Incentive Plan (the “Plan”), which is
identified as nonqualified stock  option and is evidenced by a Grant Notice that
specifically refers to these Standard Terms and  Conditions. In addition to
these Terms and Conditions, the Option shall be subject to the terms of the Plan
and, if applicable, the Key Employee Continuity Plan and/or the Severance
Policy, which are incorporated into these Standard Terms and Conditions by this
reference. Capitalized terms not otherwise defined herein shall have the meaning
set forth in the Plan. 

﻿

OPTION

﻿

1.



TERMS OF OPTION

Union Pacific Corporation (the “Company”), has granted to the Participant named
in the  Grant Notice provided to said Participant herewith (the “Grant Notice”)
a nonqualified  stock option (the “Option”) to purchase up to the number of
shares of the Company’s  common stock (the “Common Stock”), set forth in the
Grant Notice. The exercise price per share and the other terms and conditions of
the Option are set forth in the Grant Notice, these Standard Terms and
Conditions, the Plan and, if applicable, the Key Employee Continuity Plan and/or
the Severance Policy, each as amended from time to time. For purposes of these
Standard Terms and Conditions and the Grant Notice, any reference to the Company
shall include a reference to any Subsidiary. 

2.



NONQUALIFIED STOCK OPTION

The Option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”) and will be
interpreted accordingly. 

3.



EXERCISE OF OPTION

The Option shall not be exercisable as of the Grant Date set forth in the Grant
Notice.  After the Grant Date, to the extent not previously exercised, and
subject to termination or  acceleration as provided in these Standard Terms and
Conditions, the Plan and, if  applicable, the Key Employee Continuity Plan
and/or the Severance Policy, the Option  shall be exercisable only to the extent
it becomes vested, as described in the Grant  Notice, these Standard Terms and
Conditions, the terms of the Plan and, if applicable, the  Key Employee
Continuity Plan and/or the Severance Policy, to purchase up to that  number of
shares of Common Stock as set forth in the Grant Notice, provided that  (except
as may be provided otherwise in Section 4 below) the Participant
remains  employed with the Company and does not experience a termination of
employment. 

The exercise price (the “Exercise Price”) of the Option is set forth in the
Grant Notice.  The Company shall not be obligated to issue any shares of Common
Stock until the Participant shall have paid the total Exercise Price for that
number of shares of Common Stock. To exercise the Option (or any part thereof),
the Participant shall deliver to the  Company appropriate notice specifying the
number of whole shares of Common Stock  the Participant wishes to purchase
accompanied by valid payment in the form of (i) a  check, (ii) an attestation
form confirming the Participant’s current ownership of whole  shares of Common
Stock equal in value to the total Exercise Price for that number of  shares of
Common Stock, and/or (iii) an authorization to sell shares equal in value to
the  total Exercise Price for that number of shares of Common Stock. Notices and
authorizations shall be delivered and all checks shall be payable to the
Company’s third party stock plan administrator, or as otherwise directed by the
Company. 





3

 

--------------------------------------------------------------------------------

 

Fractional shares may not be exercised. Shares of Common Stock will be issued as
soon as practicable after exercise. Notwithstanding the above, for
administrative or other reasons, including, but not limited to the Company’s
determination that exercisability of the Option would violate any federal, state
or other applicable laws, the Company may from time to time suspend the ability
of the Participant to exercise an Option for limited periods of time, which
suspensions shall not change the period in which the Option is exercisable,
except as otherwise provided in the Plan. 

4.



EXPIRATION OF OPTION

Except as otherwise may be provided by the Committee consistent with the terms
of the Plan, the Option shall expire and cease to be exercisable as of the
earlier of (a) the Expiration Date set forth in the Grant Notice or (b) the date
specified below in Sections 4A through 4I, as applicable.

A.



If the Participant’s termination of employment is by reason of death or the
Participant is determined to be disabled under the provisions of the Company’s
long-term disability plan, then any vesting period with respect to the Option
shall be deemed to be satisfied and the Option shall become fully vested and
exercisable (by the Participant or the Participant’s estate, beneficiary or
legal representative, as the case may be) at the date of such termination of
employment or the first day on which the Participant is determined to be
disabled under such long-term disability plan, as the case may be, until the
date that is five (5) years following the date of such termination of employment
or the first day of disability as determined under such long-term disability
plan, as the case may be.

B.



If the Participant remains continuously employed with the Company until
September 30, 2019, (which shall include a period of time during which the
Participant is absent from active employment in accordance with a leave of
absence policy adopted by the Company), and has a termination of employment at
or after attaining 62/10 Status as defined below in this Section 4B, then the
Option shall be exercisable in accordance with and at the times it becomes
vested, as described in the Grant Notice, notwithstanding the Participant’s
termination of employment with the Company, until the date that is five (5)
years following the date of such termination of employment. “62/10 Status” as to
a Participant means attaining: (i) age 62; and (ii) at least 10 years of vesting
service. For this purpose, vesting service shall be calculated by applying the
rules for determining “Vesting Service” under the Pension Plan for Salaried
Employees of Union Pacific Corporation and Affiliates (“UPC Pension Plan”),
regardless of whether the Participant was ever a participant in the UPC Pension
Plan.

C.



In the event of a Change in Control that occurs prior to the Participant’s
termination of employment, in which the acquiring or surviving company in the
transaction does not assume or continue the Option upon the Change in Control,
any vesting period with respect to the Option shall be deemed to be satisfied
and the Option shall become fully vested and exercisable (provided that the
Option may be canceled upon the consummation of the Change in Control without
payment of any additional consideration if the exercise price of the Option is
less than the consideration per Share payable to shareholders of the Company in
such Change in Control) and the Participant may exercise the Option not assumed
or continued until the date that is five (5) years following the date of such
Change in Control. If the Participant terminates employment following such
Change in Control for a reason described in 4G, any unexercised portion of the
Option shall be immediately forfeited and canceled as of the date of such
termination of employment.

D.



If the Participant terminates employment and at the time of such termination of
employment the Participant is “Retirement Eligible” (i.e., at least age 65 or at
least age 55 with 10 or more years of vesting service (determined as provided in
Section 4B, above)), the Participant may exercise any portion of the Option that
is vested and exercisable at the time of the Participant’s termination of
employment until the date that is five (5) years following the date of such
termination of employment.



4

 

--------------------------------------------------------------------------------

 

E.



Except as provided in Section 4F hereof, in the event the Participant terminates
employment with the Company prior to becoming Retirement Eligible, and as a
result of such termination of employment the Participant is eligible for and
entitled to payment of severance benefits under the provisions of a Severance
Policy that include extension of the exercise period with respect to such
Option, and provided the Participant satisfies the conditions of the Severance
Policy, the Participant may exercise any portion of the Option that is vested
and exercisable at the time of the Participant’s termination of employment until
the date established under the Severance Policy, provided that in no event will
such date extend beyond the Expiration Date set forth in the Grant Notice.

F.



If the Participant’s employment is involuntarily terminated by the Company
(other than a termination as a result of disability, cause or gross misconduct)
within two (2) years following a Change in Control, any vesting period with
respect to the Option shall be deemed to be satisfied and the Participant may
exercise the Option upon the date of such termination of employment, and the
Option shall remain exercisable until the date that is three (3) years following
the date of such termination of employment (or until the date that is five (5)
years following the date of such termination of employment, in the case of a
termination  of employment by reason of the Participant’s death or a termination
of employment described in Section 4B or Section 4D hereof). Furthermore, the
Option exercise period shall be as described in Section 4A in the event the
Participant is determined to be disabled under the provisions of the Company’s
long-term disability plan prior to the Participant’s termination of employment
described in this Section 4F.

G.



Notwithstanding the foregoing Sections 4A through 4F, if the Participant is an
Eligible Employee (within the meaning of the Key Employee Continuity Plan) in
the Key Employee Continuity Plan and incurs a Severance (within the meaning of
the Key Employee Continuity Plan), the Option shall vest and be exercisable in
accordance with the terms and conditions of the Key Employee Continuity Plan.

﻿

H.



Except as otherwise provided in the foregoing Sections 4A through 4G: (i) the
Participant may exercise any portion of the Option that is vested and
exercisable at the time of the Participant’s termination of employment until the
date that is three (3) months following the date of such termination of
employment; and (ii) any portion of the Option that is not vested and
exercisable at the time of such termination of employment shall be forfeited and
canceled as of the date of such termination of employment.

﻿

I.



Notwithstanding any other provision of this Section 4, if the Participant’s
employment is terminated by the Company for deliberate, willful or gross
misconduct, the unexercised portion of the Option, whether or not then vested
and exercisable, shall be immediately forfeited and canceled as of the date of
such termination of employment.

﻿

PROTECTION OF CONFIDENTIALITY

﻿

By electronically accepting the Option and these Standard Terms and Conditions,
the Participant acknowledges and agrees to the following.

5.



CONFIDENTIAL INFORMATION; TRADE SECRETS

The Participant acknowledges that the Company regards certain information
relating to its business and operations as confidential. This includes all
confidential and proprietary information concerning the assets, business or
affairs of the Company or any customers thereof ("Confidential Information").
The Participant’s electronic signature also acknowledges that the Company has
certain information that derives economic value from not being known to the
general public or to others who could obtain economic value from its disclosure
or use, which the Company takes reasonable efforts to protect the secrecy of
("Trade Secrets").

﻿



5

 

--------------------------------------------------------------------------------

 

6.



TYPES OF CONFIDENTIAL INFORMATION OR TRADE SECRETS

The Participant acknowledges that he or she developed or have had and will in
the future continue to have access to one or more of the following types of
Confidential Information  or Trade Secrets: information about rates or costs;
customer or supplier agreements and negotiations; business opportunities;
scheduling and delivery methods; business and marketing plans; financial
information or plans; communications within the attorney-client privilege or
other privileges; operating procedures and methods; construction methods and
plans; proprietary computer systems design, programming or software; strategic
plans; succession plans; proprietary company training programs; employee
performance, compensation or benefits; negotiations or strategies relating to
collective bargaining agreements and/or labor disputes; and internal or external
claims or complaints regarding personal injuries, employment laws or policies,
environmental protection, or hazardous materials. By electronically accepting
the Grant Notice and these Standard terms and Conditions, the Participant agrees
that any unauthorized disclosures by him or her to any third party of such
Confidential Information or Trade Secrets would constitute gross misconduct.

Notwithstanding the foregoing, in accordance with the Defend Trade Secrets Act
of 2016, the Participant will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a Trade Secret that (x)
is made (i) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (y) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.

7.



AGREEMENT TO MAINTAIN CONFIDENTIAL INFORMATION

The Participant agrees that he or she will not, unless he or she receives prior
written consent from the senior human resources officer or such other person
designated by the Company (hereinafter collectively referred to as the "Sr. HR
Officer"), or unless ordered by a court or government agency, (i) divulge, use,
furnish or disclose to any subsequent employer or any other person, whether or
not a competitor of the Company, any Confidential Information or Trade Secrets,
or (ii) retain or take with him or her when he or she leaves the Company any
property of the Company or any documents (including any electronic or computer
records) relating to any Confidential Information or Trade Secrets.

8.



PRIOR NOTICE OF EMPLOYMENT, ETC

(i) The Participant acknowledges that if he or she become an employee,
contractor, or consultant for any other person or entity engaged in the Business
of the Company as defined in Section 10, this would create a substantial risk
that he or she would, intentionally or unintentionally, disclose or rely upon
the Company’s Confidential Information or Trade Secrets for the benefit of the
other person or entity to the detriment of the Company. The Participant further
acknowledges that such disclosures would be particularly damaging if made
shortly after he or she leaves the Company. Therefore, by electronically
accepting the Grant Notice and these Standard Terms and Conditions, the
Participant agrees that for a period of one-year after he or she leaves the
Company, before accepting any employment or affiliation with another person or
entity he or she will give written notice to the Sr. HR Officer of his or her
intention to accept such employment or affiliation. The Participant also agrees
to confer in good faith with the Sr. HR Officer concerning whether his or her
proposed employment or affiliation could reasonably be expected to be performed
without improper disclosure of Confidential Information or Trade Secrets.

﻿

(ii) If the Sr. HR Officer and the Participant are unable to reach agreement on
this issue, he or she agrees to submit this issue to arbitration, to be
conducted under the rules of the American Arbitration Association, for final
resolution. The Participant also agrees that he or she will not begin to work
for another person or entity engaged in the Business of the Company as defined
in Section 10, until the Sr. HR Officer or an arbitrator has determined that
such employment could reasonably be expected to be performed without improper
disclosure of the Company’s Confidential Information or Trade Secrets.

﻿



6

 

--------------------------------------------------------------------------------

 

9.



FAILURE TO COMPLY

The Participant agrees that, if he or she fails to comply with any of the
promises that he or she made in Section 7 or 8 above, (a) the Option, to the
extent then unexercised, whether vested or unvested, will be immediately
forfeited and cancelled and (b) the Participant will be required to immediately
deliver to the Company an amount (in cash or in shares of Common Stock) equal to
the market value (on the date of exercise) of any shares of Common Stock
acquired on exercise of the Option less the exercise price paid for such shares
to the extent such shares were acquired by the Participant upon exercise of the
Option at any time from 180 days prior to the earlier of (i) the date when he or
she leaves the Company or (ii) the date he or she fails to comply with any such
promise that he or she made in Section 7 or 8, to 180 days after the date when
the Company learns that the Participant has not complied with any such promise.
The Participant agrees that he or she will deliver such shares of Common Stock
(or the cash equivalent) to the Company on such terms and conditions as may be
required by the Company. The Participant further agrees that the Company will be
entitled to enforce this repayment obligation by all legal means available,
including, without limitation, to set off the market value of any such shares of
Common Stock against any amount that might be owed to him or her by the Company.
The Participant acknowledges that the Company would not have awarded the
Participant the shares of Common Stock granted to him or her under the Grant
Notice absent the Participant’s agreement to be bound by the promises made in
Sections 7 and 8 above.

NO DIRECT COMPETITION

﻿

By electronically accepting the Option and these Standard Terms and Conditions,
the Participant acknowledges and agrees to the following.

10.



NON-SOLICITATION OF CUSTOMERS; NON-COMPETITION

The Participant agrees that for a period of one year following his or her
departure from the Company, he or she will not (directly or in association with
others) call on or solicit any of the Company’s customers with whom he or she
had personal contact while he or she was employed by the Company, for the
purpose of providing the customers with goods and/or services similar in nature
to those provided by the Company in its Business as defined below. The
Participant further agrees that for the same time period, he or she will not,
directly or indirectly, engage in any activity which is the same as or
competitive with the Business (as defined below) including, without limitation,
engagement as an officer, director, proprietor, employee, partner, investor
(other than as a holder of less than 2% of the outstanding capital stock of a
publicly traded corporation), guarantor, consultant, advisor, agent, sales
representative or other participant, in any market in which the Company conducts
its Business. For purposes of these Standard Terms and Conditions, the term
“Business” means the transportation of goods in interstate commerce and related
services in or through or for any state in which the Company or any of its
affiliates provides such services directly or indirectly and any other activity
that supports such operations including by the way of example but not
limitation, marketing, information systems, logistics, technology development or
implementation, terminal services and any other activity of the Company or any
of its affiliates. This Section 10 is not intended to prevent the Participant
from engaging in any activity that is not the same as or competitive with the
Business. The Participant acknowledges that the Company would not have awarded
him or her the shares of Common Stock granted under the Grant Notice absent his
or her agreement to be bound by the promises made in this Section 10.

11.



ACKNOWLEDGMENT; INJUNCTIVE RELIEF

The Participant acknowledges that he or she has carefully read and considered
all these Standard Terms and Conditions, including the restraints imposed upon
him or her pursuant to Sections 7, 8 and 10. The Participant also agrees that
each of the restraints contained herein is necessary for the protection of the
goodwill, Confidential Information, Trade Secrets and other legitimate interests
of the Company; that each and every one of these restraints is reasonable in
respect to subject matter, length of time and geographic area; and that these
restraints, individually or in the aggregate, will not prevent



7

 

--------------------------------------------------------------------------------

 

him or her from obtaining other suitable employment during the period in which
he or she are bound by such restraints. The Participant further acknowledges
that, were he or she to breach any of the covenants contained in Sections 7, 8
and 10, the damage to the Company would be irreparable. The Participant
therefore agrees that the Company, in addition to any other remedies available
to it, including, without limitation, the remedies set forth in Sections 9 and
12, shall be entitled to injunctive relief against his or her breach or threaten
breach of said covenants. The Participant and the Company further agree that, in
the event that any provision of Sections 7, 8 and 10 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area or too great a range
of activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

12.



VIOLATION OF PROMISES

The Participant agrees that if he or she violates any of his or her promises in
Section 10 above, (a) the Option, to the extent then unexercised, whether vested
or unvested, will be immediately forfeited and cancelled and (b) the Participant
will be required to  immediately deliver to the Company an amount (in cash or in
shares of Common Stock) equal to the market value (on the date of exercise) of
any shares of Common Stock acquired on exercise of the Option less the exercise
price paid for such shares to the extent such shares were acquired by him or her
upon exercise of the Option at any time from 180 days prior to the date when he
or she leaves the Company to 180 days after the date when the Company learns
that he or she has not complied with any such promise. The Participant agrees
that he or she will deliver such shares of Common Stock (or the fair market
value thereof) to the Company on such terms and conditions as may be required by
the Company. The Participant further agrees that the Company will be entitled to
enforce this repayment obligation by all legal means available, including,
without limitation, to set off the market value of any such shares of Common
Stock against any amount that might be owed to him or her by the Company.

﻿

GENERAL

﻿

13.



ARBITRATION

The Participant agrees and the Company agrees that any controversy, claim, or
dispute arising out of or relating to this Agreement or the breach of any of
these terms and conditions, or arising out of or relating to his or her
employment relationship with the Company or any of its affiliates, or the
termination of such relationship, shall be resolved by binding arbitration
before a neutral arbitrator on an individual basis only, and not in any form of
class, collective, or private attorney general representative proceeding. By way
of example only, claims subject to this agreement to arbitrate include claims
litigated under federal, state and local statutory or common law, such as the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
as amended, including the Civil Rights Act of 1994, the Americans with
Disabilities Act, the law of contract and the law of tort. The Participant and
the Company agree that such claims may be brought in an appropriate
administrative forum, but at the point at which the Participant or the Company
seek a judicial forum to resolve the matter, this agreement for binding
arbitration becomes effective, and the Participant and the Company hereby
knowingly and voluntarily waive any right to have any such dispute tried and
adjudicated by a judge or jury.

The foregoing not to the contrary, the Company may seek to enforce the employee
covenants set forth in Paragraphs 5, 6, 7, 8 or 10 above, in any court of
competent jurisdiction.

This agreement to arbitrate shall continue in full force and effect despite the
expiration or termination of these Standard Terms and Conditions or the
Participant’s employment relationship with the Company or any of its affiliates.
The Participant and the Company agree that any award rendered by the arbitrator
shall be final and binding and that judgment upon the final award may be entered
in any court having jurisdiction thereof. The arbitrator may grant any remedy or
relief that the arbitrator deems just and equitable, including any remedy or
relief that would have been available to the Participant, the Company or any of
its affiliates had the mater been heard in court. All expenses of the
arbitration, including the required travel and other expenses of the arbitrator
and any witnesses, and the costs



8

 

--------------------------------------------------------------------------------

 

relating to any proof produced at the direction of the arbitrator, shall be
borne equally by the Participant and the Company unless otherwise mutually
agreed or unless the arbitrator directs otherwise in the award. The arbitrator’s
compensation shall be borne equally by the Participant and the Company unless
otherwise mutually agreed or unless the law provides otherwise.

14.



SEVERABILITY

If any provision of these Standard Terms and Conditions is, becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, such
provision shall be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Company, it shall be stricken and
the remainder of these Standard Terms and Conditions shall remain in force and
effect.

15.



CHOICE OF LAW; JURISDICTION

All questions pertaining to the construction, regulation, validity, and effect
of these Standard Terms and Conditions shall be determined in accordance with
the laws of the State of Utah, without regard to the conflict of laws doctrine.
The Company and the Participant hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in the county of
Salt Lake City within the State of Utah for resolution of any and all claims,
causes of action or disputes arising out of or related to these Standard Terms
and Conditions. Sections 8(ii) and 10 shall not apply to employees who are
subject to California law.

16.



AMENDMENTS

The Plan and these Standard Terms and Conditions may be amended or altered by
the Committee or the Company’s Board of Directors to the extent provided in the
Plan.

17.



RESTRICTIONS ON RESALES OF SHARES ACQUIRED PURSUANT TO OPTION EXERCISE

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Common Stock
issued as a result of the exercise of the Option, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Participant and other
optionholders and (c) restrictions as to the use of a specified brokerage firm
for such resales or other transfers.  

18.



INCOME TAXES

The Company shall not deliver shares of Common Stock in respect of the exercise
of any Option unless and until the Participant has made satisfactory
arrangements to satisfy all applicable tax withholding obligations. Unless the
Participant pays the tax withholding obligations to the Company by cash or check
in connection with the exercise of the Option, tax withholding may be effected,
at the Company’s option, by withholding Common Stock issuable in connection with
the exercise of the Option (provided that shares of Common Stock may be withheld
only to the extent that such tax withholding will not result in adverse
accounting treatment for the Company). The Participant acknowledges that the
Company shall have the right to deduct any taxes required to be withheld by law
in connection with the exercise of the Option from any amounts payable by it to
the Participant (including, without limitation, future cash wages).

19.



NON-TRANSFERABILITY OF OPTION

Except as permitted under the Plan, the Participant may not assign or transfer
the Option to anyone other than by will or the laws of descent and distribution
and the Option shall be exercisable only by the Participant during his or her
lifetime or, following a Participant’s death, by the Participant’s beneficiary.
The Company may cancel the Participant’s Option if the Participant attempts to
assign or transfer it in a manner inconsistent with this Section 19.

﻿



9

 

--------------------------------------------------------------------------------

 

20.



LIMITATION OF INTEREST IN SHARES SUBJECT TO OPTION

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon exercise of the Option or
any part of it. Nothing in the Plan, in the Grant Notice, these Standard Terms
and Conditions or any other instrument executed pursuant to the Plan shall
confer upon the Participant any right to continue in the Company’s employ or
service nor limit in any way the Company’s right to terminate the Participant’s
employment at any time for any reason.

21.



OTHER AGREEMENTS SUPERSEDED

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Option. Any prior agreements, commitments or negotiations concerning the Option
are superseded.



10

 

--------------------------------------------------------------------------------